Citation Nr: 1027258	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-35 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other conveyance 
and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1954 to 
February 1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was brought before the Board in March 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The case is once again before the Board for 
appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was 
remanded by the Board in March 2009 with instructions to provide 
the Veteran with a VA examination.  The Veteran was provided a VA 
examination in June 2009.  Following a review of the claims 
folder and physical examination of the Veteran, the VA examiner 
found that "it would be speculative to say whether or not [the 
Veteran] would be better with an amputation...."  However, the VA 
examiner provided no rationale as to why such an opinion would be 
speculative.  As such, the Board may not rely on the June 2009 VA 
examination report in adjudicating the instant claim.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely 
on a VA medical examiner's conclusion that an etiology opinion 
would be speculative, the examiner must explain the basis for 
such a conclusion); see also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  As such, another remand, with ensuing delay, is 
unfortunately required to provide the Veteran another VA 
examination to determine if a service-connected disability 
results in, among other things, the loss or permanent loss of use 
of one or both feet or, if such an opinion cannot be rendered 
without resorting to speculation, a basis for such a conclusion.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine whether the Veteran's 
service-connected disabilities result in 
the loss or permanent loss of use of one 
or both feet.  The claims file, to include 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should indicate 
such a review was accomplished.  All 
indicated tests should be performed and 
the findings reported in detail.  
Following a review of the record and an 
examination of the Veteran the examiner 
should offer an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's service-connected disabilities 
result in the loss or permanent loss of 
use of one or both feet.  To make this 
determination, the examiner must 
consider whether the Veteran's actual 
remaining foot function, including 
balance and propulsion, could be 
accomplished equally well by an 
amputation stump with prosthesis.  A 
detailed rationale must be provided for 
all opinions.  If it cannot be determined 
whether the Veteran has loss of use of one 
or both feet on a medically scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically state so in the 
examination report, with an explanation 
as to why this is so.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


